NOT FOR PUBLICATION                    FILED
                        UNITED STATES COURT OF APPEALS                   NOV 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                  FOR THE NINTH CIRCUIT

In re: MIDLAND CREDIT                               No.   19-56390
MANAGEMENT, INC., TELEPHONE
CONSUMER PROTECTION ACT                             D.C. No.
LITIGATION,                                         3:11-md-02286-MMA-MDD

------------------------------
                                                    MEMORANDUM*
SEAN HARTRANFT,

                   Movant-Appellant,

  v.

MIDLAND FUNDING, LLC; et al.,

                   Defendants-Appellees.

                       Appeal from the United States District Court
                          for the Southern District of California
                       Michael M. Anello, District Judge, Presiding

                                 Submitted November 16, 2020**
                                     Pasadena, California

Before: FERNANDEZ, PAEZ, and OWENS, Circuit Judges.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sean Hartranft moved to intervene in multidistrict litigation in which

Appellees (collectively, “Midland”) are the defendants. The district court denied

the motion as untimely. Hartranft timely appealed.

      We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. We

review de novo the denial of a party’s motion to intervene as a matter of right,

except for the issue of timeliness, which we review for an abuse of discretion.

NAACP v. New York, 413 U.S. 345, 366 (1973); Cnty. of Orange v. Air Cal., 799
F.2d 535, 537 (9th Cir. 1986).

      Federal Rule of Civil Procedure 24(a) provides that “[o]n timely motion, the

court must permit” the intervention of an applicant who “claims an interest relating

to the property or transaction that is the subject of the action, and is so situated that

disposing of the action may as a practical matter impair or impede the movant’s

ability to protect its interest, unless existing parties adequately represent that

interest.” Fed. R. Civ. P. 24(a)(2). Although Rule 24 is construed broadly in favor

of intervenors, Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1179 (9th

Cir. 2011) (en banc), the applicant bears the burden of showing that each of the

elements is met, Prete v. Bradbury, 438 F.3d 949, 954 (9th Cir. 2006).

      Timely filing is a “threshold requirement” for intervention as of right.

League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir.

1997) (citation omitted). We evaluate three factors to determine the timeliness of a


                                            2
motion to intervene: “(1) the stage of the proceeding at which an applicant seeks to

intervene; (2) the prejudice to other parties; and (3) the reason for and length of the

delay.” Cal. Dep’t of Toxic Substances Control v. Com. Realty Projects, Inc., 309
F.3d 1113, 1119 (9th Cir. 2002) (citation omitted). The district court thoroughly

considered these factors and denied Hartranft’s motion to intervene.

      “A party seeking to intervene must act as soon as he knows or has reason to

know that his interests might be adversely affected by the outcome of the

litigation.” United States v. Oregon, 913 F.2d 576, 589 (9th Cir. 1990) (internal

quotation marks and citation omitted). “Mere lapse of time alone is not

determinative” of how the court must consider the stage of the proceedings when

assessing timeliness. Smith v. L.A. Unified Sch. Dist., 830 F.3d 843, 854 (9th Cir.

2016) (citation and alteration omitted). Instead, timeliness is determined by the

totality of the circumstances.

      Hartranft filed his motion to intervene seven years after the MDL action was

initiated and fourteen months after he filed his separate, related action against

Midland. Although motions for summary judgment and class certification were

not yet due and depositions not yet completed in the MDL, the first phase of

discovery had been completed by the time Hartranft moved to intervene. The

district court therefore did not abuse its discretion in concluding that the motion to

intervene was untimely filed. See Wilson, 131 F.3d at 1302.


                                           3
AFFIRMED.




            4